Name: 2013/766/EU: Commission Implementing Decision of 13Ã December 2013 approving certain amended programmes for the eradication, control and monitoring of animal diseases and zoonoses for the year 2013, amending Decision 2008/897/EC approving annual and multiannual programmes for 2009 and following years and amending Implementing Decision 2012/761/EU as regards the Union financial contribution for certain programmes approved by that Decision (notified under document C(2013) 8891)
 Type: Decision_IMPL
 Subject Matter: economic policy;  agricultural activity;  economic geography;  cooperation policy;  health;  EU finance;  agricultural policy
 Date Published: 2013-12-17

 17.12.2013 EN Official Journal of the European Union L 338/109 COMMISSION IMPLEMENTING DECISION of 13 December 2013 approving certain amended programmes for the eradication, control and monitoring of animal diseases and zoonoses for the year 2013, amending Decision 2008/897/EC approving annual and multiannual programmes for 2009 and following years and amending Implementing Decision 2012/761/EU as regards the Union financial contribution for certain programmes approved by that Decision (notified under document C(2013) 8891) (2013/766/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Article 27(5) and (6) thereof, Whereas: (1) Decision 2009/470/EC lays down the procedures governing the Union financial contribution for programmes for the eradication, control and monitoring of animal diseases and zoonoses. (2) Commission Decision 2008/341/EC (2) provides that in order to be approved under the Union financial measure provided for in Article 27(1) of Decision 2009/470/EC, programmes submitted by the Member States to the Commission for the eradication, control and monitoring of the animal diseases and zoonoses listed in Annex I to that Decision are required to meet at least the criteria set out in the Annex to Decision 2008/341/EC. (3) Commission Decision 2008/897/EC (3) approved the German programme for the eradication of koi herpes virus disease for the period of 1 January 2009 to 31 December 2013. (4) Commission Implementing Decision 2012/761/EU (4) approves certain national programmes for the year 2013 and sets out the rate and maximum amount of the Union financial contribution for each programme submitted by the Member States. (5) Spain and Greece have submitted an amended programme for the control of certain zoonotic salmonella in poultry populations. Germany has submitted an amended programme for the eradication of koi herpes virus disease. Greece has submitted an amended programme for the eradication of ovine and caprine brucellosis. Hungary and Romania has submitted an amended programme for the eradication of rabies. (6) The Commission has assessed those amended programmes from both a veterinary and a financial point of view. They comply with relevant Union veterinary legislation and in particular with the criteria set out in the Annex to Decision 2008/341/EC. They should therefore be approved. (7) Furthermore, the Commission has assessed the intermediate technical and financial reports submitted by the Member States in accordance with Article 27(7) of Decision 2009/470/EC on the expenditure they incurred for the financing of those programmes. The results of that assessment show that certain Member States will not utilise their full allocation for the year 2013, while others will spend in excess of the allocated amount. (8) The Union financial contribution for certain national programmes therefore needs to be adjusted. In order to optimise the use of the earmarked credit, it is appropriate to reallocate funding from national programmes which will not use their full allocation to those that are expected to exceed it due to unforeseen animal health situations in those Member States. The reallocation should be based on the most recent information on the expenditure actually incurred by the Member States concerned. (9) That reallocation exercise requires many amendments to be made to certain Union financial contributions provided for by Implementing Decision 2012/761/EU. For reasons of transparency, it is appropriate to specify the whole range of Union financial contributions towards the approved 2013 programmes concerned by those amendments. (10) Furthermore, recent experience has shown that the execution to the letter of Article 13(3) of Implementing Decision 2012/761/EU could lead to inequitable results. Therefore, that provision should be deleted. (11) Implementing Decision 2012/761/EU should therefore be amended accordingly. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Approval of the amended programmes for the control of certain zoonotic salmonella submitted by Spain and Greece The amended programme for the control of certain zoonotic salmonella in poultry populations submitted by Spain on 26 December 2012 is hereby approved for the period from 1 January 2013 to 31 December 2013. The amended programme for the control of certain zoonotic salmonella in poultry populations submitted by Greece on 24 October 2013 is hereby approved for the period from 1 January 2013 to 31 December 2013. Article 2 Approval of the amended programme for the eradication of ovine and caprine brucellosis submitted by Greece The amended programme for the eradication of ovine and caprine brucellosis submitted by Greece on 29 July 2013 is hereby approved for the period from 1 January 2013 to 31 December 2013. Article 3 Approval of the amended programmes for the eradication of rabies submitted by Hungary and Romania The amended programmes for the eradication of rabies submitted by Hungary on 1 October 2013 and by Romania on 30 October 2013 are hereby approved for the period from 1 January 2013 to 31 December 2013. Article 4 Ammendment to Decision 2008/897/EC Article 16 of Decision 2008/897/EC is replaced by the following: Article 16 Diseases in aquaculture animals The multiannual programme for the eradication of viral haemorrhagic septicaemia (VHS) submitted by Denmark is hereby approved for the period of 1 January 2009 to 31 December 2013. The multiannual programme for the eradication of koi herpes virus disease (KHV) submitted by Germany is hereby approved for the period of 1 January 2009 to 31 December 2014. Article 5 Amendments to Implementing Decision 2012/761/EU Implementing Decision 2012/761/EU is amended as follows: (1) in Article 1(2), point (c) is replaced by the following: (c) shall not exceed the following: (i) EUR 3 440 000 for Spain; (ii) EUR 100 000 for Croatia; (iii) EUR 2 000 000 for Italy; (iv) EUR 940 000 for Portugal; (v) EUR 800 000 for the United Kingdom.; (2) in Article 2(2)(a), point (i) is replaced by the following: (i) EUR 0,5 per domestic animal sampled for Gamma interferon test and suspected positive in the slaughterhouse; (3) in Article 2(2), point (c) is replaced by the following: (c) shall not exceed the following: (i) EUR 12 000 000 for Ireland; (ii) EUR 13 390 000 for Spain; (iii) EUR 400 000 for Croatia; (iv) EUR 4 000 000 for Italy; (v) EUR 2 230 000 for Portugal; (vi) EUR 31 900 000 for the United Kingdom.; (4) in Article 3(2), point (c) is replaced by the following: (c) shall not exceed the following: (i) EUR 8 200 000 for Spain; (ii) EUR 3 380 000 for Italy; (iii) EUR 170 000 for Cyprus; (iv) EUR 1 760 000 for Portugal.; (5) in Article 3(3) point (b) is replaced by the following: (b) shall not exceed EUR 1 740 000; (6) in Article 4(2), point (b) is replaced by the following: (b) shall not exceed the following: (i) EUR 9 000 for Belgium; (ii) EUR 11 000 for Bulgaria; (iii) EUR 5 000 for the Czech Republic; (iv) EUR 86 000 for Germany; (v) EUR 10 000 for Ireland; (vi) EUR 78 000 for Greece; (vii) EUR 1 200 000 for Spain; (viii) EUR 650 000 for Italy; (ix) EUR 10 000 for Latvia; (x) EUR 10 000 for Lithuania; (xi) EUR 2 000 for Luxembourg; (xii) EUR 3 000 for Hungary; (xiii) EUR 10 000 for Malta; (xiv) EUR 10 000 for the Netherlands; (xv) EUR 10 000 for Austria; (xvi) EUR 50 000 for Poland; (xvii) EUR 145 000 for Portugal; (xviii) EUR 130 000 for Romania; (xix) EUR 18 000 for Slovenia; (xx) EUR 40 000 for Slovakia; (xxi) EUR 10 000 for Finland;; (7) in Article 5(2), point (c) is replaced by the following: (c) shall not exceed the following: (i) EUR 910 000 for Belgium; (ii) EUR 30 000 for Bulgaria; (iii) EUR 810 000 for the Czech Republic; (iv) EUR 90 000 for Denmark; (v) EUR 790 000 for Germany; (vi) EUR 10 000 for Estonia; (vii) EUR 160 000 for Ireland; (viii) EUR 970 000 for Greece; (ix) EUR 1 760 000 for Spain; (x) EUR 1 210 000 for France; (xi) EUR 200 000 for Croatia; (xii) EUR 3 520 000 for Italy; (xiii) EUR 60 000 for Cyprus; (xiv) EUR 200 000 for Latvia; (xv) EUR 10 000 for Luxembourg; (xvi) EUR 950 000 for Hungary; (xvii) EUR 40 000 for Malta; (xviii) EUR 2 940 000 for the Netherlands; (xix) EUR 640 000 for Austria; (xx) EUR 2 900 000 for Poland; (xxi) EUR 25 000 for Portugal; (xxii) EUR 460 000 for Romania; (xxiii) EUR 10 000 for Slovenia; (xxiv) EUR 450 000 for Slovakia; (xxv) EUR 60 000 for the United Kingdom.; (8) in Article 6(2), point (b) is replaced by the following: (b) shall not exceed the following: (i) EUR 200 000 for Bulgaria; (ii) EUR 950 000 for Germany; (iii) EUR 100 000 for Croatia; (iv) EUR 224 000 for Hungary; (v) EUR 1 100 000 for Romania; (vi) EUR 25 000 for Slovenia; (vii) EUR 400 000 for Slovakia.; (9) in Article 7(2), point (b) is replaced by the following: (b) shall not exceed EUR 1 060 000.; (10) in Article 8(2), point (b) is replaced by the following: (b) shall not exceed EUR 1 400 000.; (11) in Article 9(2)(a), point (i) is replaced by the following: (i) EUR 0,5 per domestic bird sampled; (12) in Article 9(2), point (c) is replaced by the following: (c) shall not exceed the following: (i) EUR 24 000 for Belgium; (ii) EUR 9 000 for Bulgaria; (iii) EUR 14 000 for the Czech Republic; (iv) EUR 53 000 for Denmark; (v) EUR 135 000 for Germany; (vi) EUR 62 000 for Ireland; (vii) EUR 8 000 for Greece; (viii) EUR 67 000 for Spain; (ix) EUR 108 000 for France; (x) EUR 40 000 for Croatia; (xi) EUR 1 300 000 for Italy; (xii) EUR 4 000 for Cyprus; (xiii) EUR 13 000 for Latvia; (xiv) EUR 5 000 for Lithuania; (xv) EUR 6 000 for Luxembourg; (xvi) EUR 61 000 for Hungary; (xvii) EUR 8 000 for Malta; (xviii) EUR 154 000 for the Netherlands; (xix) EUR 30 000 for Austria; (xx) EUR 70 000 for Poland; (xxi) EUR 14 000 for Portugal; (xxii) EUR 350 000 for Romania; (xxiii) EUR 29 000 for Slovenia; (xxiv) EUR 16 000 for Slovakia; (xxv) EUR 25 000 for Finland; (xxvi) EUR 30 000 for Sweden; (xxvii) EUR 100 000 for the United Kingdom.; (13) in Article 10(2), point (c) is replaced by the following: (c) shall not exceed the following: (i) EUR 290 000 for Belgium; (ii) EUR 360 000 for Bulgaria; (iii) EUR 380 000 for the Czech Republic; (iv) EUR 300 000 for Denmark; (v) EUR 4 700 000 for Germany; (vi) EUR 60 000 for Estonia; (vii) EUR 1 300 000 for Ireland; (viii) EUR 1 700 000 for Greece; (ix) EUR 3 000 000 for Spain; (x) EUR 10 900 000 for France; (xi) EUR 3 600 000 for Italy; (xii) EUR 230 000 for Croatia; (xiii) EUR 950 000 for Cyprus; (xiv) EUR 80 000 for Latvia; (xv) EUR 435 000 for Lithuania; (xvi) EUR 50 000 for Luxembourg; (xvii) EUR 790 000 for Hungary; (xviii) EUR 25 000 for Malta; (xix) EUR 1 000 000 for the Netherlands; (xx) EUR 500 000 for Austria; (xxi) EUR 2 600 000 for Poland; (xxii) EUR 1 000 000 for Portugal; (xxiii) EUR 1 400 000 for Romania; (xxiv) EUR 160 000 for Slovenia; (xxv) EUR 220 000 for Slovakia; (xxvi) EUR 160 000 for Finland; (xxvii) EUR 210 000 for Sweden; (xxviii) EUR 2 520 000 for the United Kingdom.; (14) in Article 11(2), point (d) is replaced by the following: (d) shall not exceed the following: (i) EUR 1 650 000 for Bulgaria; (ii) EUR 1 500 000 for Greece; (iii) EUR 620 000 for Estonia; (iv) EUR 190 000 for Italy; (v) EUR 2 200 000 for Lithuania; (vi) EUR 1 080 000 for Hungary; (vii) EUR 7 240 000 for Poland; (viii) EUR 2 300 000 for Romania; (ix) EUR 810 000 for Slovenia; (x) EUR 380 000 for Slovakia.; (15) in Article 12(3), point (c) is replaced by the following: (c) shall not exceed the following: (i) EUR 1 500 000 for Latvia; (ii) EUR 400 000 for Finland.; (16) in Article 13, paragraph 3 is deleted. Article 6 Addressees This Decision is addressed to the Member States. Done at Brussels, 13 December 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) Commission Decision 2008/341/EC of 25 April 2008 laying down Community criteria for national programmes for the eradication, control and monitoring of certain animal diseases and zoonoses (OJ L 115, 29.4.2008, p. 44). (3) Commission Decision 2008/897/EC of 28 November 2008 approving annual and multi-annual programmes and the financial contribution from the Community for the eradication, control and monitoring of certain animal diseases and zoonoses presented by the Member States for 2009 and following years (OJ L 322, 2.12.2008, p. 39). (4) Commission Implementing Decision 2012/761/EU of 30 November 2012 approving annual and multiannual programmes and the financial contribution from the Union for the eradication, control and monitoring of certain animal diseases and zoonoses presented by the Member States for 2013 (OJ L 336, 8.12.2012, p. 83).